Case 1:20-cv-11839-IT Document 29-5 Filed 03/29/21 Page 1of 3

EXHIBIT 5
ses1202" Case 1:26 SPeSeerT DSL RH TSE RONSON Heetseay BO arto veP agen Reso panies
State of Rhode Island: Department of Business Regulation

 

Licensed and Approved Insurance Companies
Licensed and Approved Insurance Companies

(All lists will be updated 4 to 6 weeks from the as of date on each list)

« LOOKUP SEARCH
e LICENSED
o Fraternal Benefit Societies
Health Insurers
o Life Insurance Companies
Property and Casualty Insurance Companies
Title Insurance Companies
« STATUS OTHER THAN LICENSED
Registered U.S. Domiciled Surplus Lines Insurers
Registered Federal Risk Retention Group
Accredited Reinsurers
Approved Reinsurers
NAIC Surplus Lines Quarterly Listing of Non U.S. Domiciled Insurers
Certified Reinsurers Status List
Risk Purchasing Groups
Approved Auto Self Insurers

oo °

oagooooed

hilps://dbr.r.gov/divisions/insurance/licensed.php 12
Case 1:20-cv-11839-IT Document 29-5 Filed 03/29/21 Page 3 of 3

 

 

Org0-655 (srz) 600sr Wi weydunung OOZ 81S 15 (USI MOSS yee6r Auedwo} anuesnsyy Jay0}
0005-278 (21) 90509 W odesys 2995 UIPUel N TST ézUre AuedwoD Ayensey erqunjod
rT99-2¢5 [ooa) TUO6-SreRe 1 Bwojuy ues TL6O9r 299 "O'd £665E Avedwia3 soueanty Auojo3
zb9Z-PSs (00g) tSeeS, ™ Ha Gut] JaLtNY25 OOOE Tze Auedwo} aouesnsuy Anepads aSeque, i>
89£6-667 (086) s9600 ud oqeudeny 20014 41g FOMOy JapURuES Sreie Avedwo asuesnsuy Aepads anjg se3(>
1zs2-sts {008} S6rs-062Sr HO ReuwU:> S5rcer xog “O'd L€QET faq.) Auedwap asueunsyy ssauuapun Ajepads HeuToU
9002-£06 {806) got6t Vd mydpendd OOOT x08 Od GEGBE AuedWwo> aauesnsu) Ways Gqny>
0002-S68 {PT9) ze0ty HO aYASO ISOM OOF Ung ‘Aeaned suejog OSS TS69E Aueduio; Ajaung Asnqua}
o0z%S-r96 (E07) 20690 b puowuers DNUBAY AAMALIS OF GR6ST Avedwo’ suensy Ayenads unpyey
009-678 (1809) 0060-502E5 A uctipey 0065 =09 ‘O'd BZEOL we}1e20d05 azuquNsuy Ayemads poude9
00as-r66 {0£9) 90903 W o8eHyD OS6 225 29 sPeEM $007 T9671 ‘uy apuEINSU] Sn smidoue?
2752-898 (003) 70962 a SAUaaIED £209 'O'd O6LLz Auedwicy Aluwapuy jeurz
oost-9385 (Se) 90909 b puopty Wag WN|ASY SET ORSEZ Avedwo> aveunsuy uoySuring
ersao N volasuud W8€3 peay a3ay09 555 6arzt Avedweoy adueunsuy Aemaipug

0005-15¢ (ore) o6r9-Lolry HO pueyanary O6P68"9g Od EDISE éAuedwo) aiuesnsuy Ayepads ji ana
0022-67 £ (609) orssa mN polamd OOSE 315 SEZ PY 239110) O09 TSSEt Aveduioy aquemsyy Ayrbads Auroqyseyg
0S6S-por loge) og7s8 av aepTOOS aq snag 3 ETL S6ZIE Avedwoy auunsyl Ayenads Aappag
5060-196 loge) oszse wv eps ICIS 4g stuaying 3 EezZ waPee Aueduro9 aauesnssy Aapuag
O0r6-97z (829) BOOOE vo enaeydpy Para UDIeAy OOOOT oraz Auedwog saueinsy sning sicy
DOZE-GS¢ (6T6) wESEZ oN @oqgspjoy UNG} awuawWwe> OOF opezr Aueduro> a2veinsiy ANeNse> WlUeY
09758 av aEPSNGAS O9T-G a1¢ns doo) wapAeH-Aemuaaly N OGEST LEvaT Aurduo> aaueinsuy Ayeoads Autry

oOfsr-BEs (ove) vEfaE IW StH vOUNWIES O27 dUNG APMUTIYH WalsenaON ECBOE 6STZT Aueduo? aaueunsuy Ayepads wiery
O2€6-296 (195) LSvEE Ww uoiey 20g GLEZTE 209 Od Ovltz “Jug Aue dwio> souensuy sauTinpul payEposny
oogz-092 (098) £9050 at] lit Anoy “pag levdes Set ETL dueduie) aauesnsyy Ayerads uadiy
TOLa-S5€ (909) SEDOT AN Oo, Man 200/4 RZ IBDI1S YOY eM SS TSEEZ Auedwioy asueunsuy cosy
OSSS-ETr (998) LOLL-EEEZO In AyD Ansiay € Sptsuoquen 66117 Aurdwo> a2ueensuy Aeisads say
praz-ers (oog) EZES-LOZSP Ha HeUUNOUED ECES 30g ‘O'd ZL6SE AURCWwO) 23ueUnsSU; aWwoH WaTsap, WeaaUry
O66%-289 (£Tr) TOO0-66859 ow PrayDunds “TS SUILSUNS 1563 GGT ErOOr Audio aaueunsuy spAop jeuONeN Ueda
£5eT6 a) SH Puejpoos, aay YINOWSUSMO TOE SPzor Aueduio> doueinsuy uoNesepay UEDEWYy

PEEG-2EZ (008) €8190 b PiOpUEH BURNS JAMO BUD LULEP Auecusn) aoueunsu) Anb3 ueaawy
O00E-69£ {ETS} Tozse HO HeueOUl OLES XOR'O'd TS€se Avedway aaurinsyy sour snyding avid] vtavawy
OOET-raz [ose} z£090 bo vomduuey TOT ang “anuaay UIA MON O69T GIEPz Auedwo  aouesnsuy saul] snpduns pony pay
O0S¢-r6z [9p9} BE00T AN po, Man 4003 YIPZ “ars EM 66T 68r6l “SUN [Sn} Auedwio> asueunssy puon pay
£83299 (sag) 90909 u ove OOBT Suns ‘anuaay UOuiysera IseM SZZ OzrsE Auedwo 3 asueinsul ualaapur 2uEYy
OOOT-Sse {205) S90 vA saya, 123275 U}OIUT] OFF EEazT Auedwo3 aaueunsuy Ayepads ow
Br2e-Trs (228) BE0Or AN WO) MIN 400)J YIBT Waas0§ Jae ZT EBSSZ Auedwo> aduernsuy Ayenads oy
booz-Ste [9eE) zOrez oN WES UAISULA GGTE X08 Od 68E0T Aveduro] azuesnsy] sauenpy juaty
0026-6z¢ (953) oozss av SPEPSNAIG Bang SMUSYING 3 EEZL SSeez Aueduio) aaueunsul pestupy
OO9T-££8 (616) $0927 oN y@ayey OOsOT *98 ‘O'e atoor Auedwio> auesnsul Ayuwepyy asuejdaooy
[=e ese a So Sa ee a Pa SON Se Se |

 

Gel une) Auedwo>
0202 “se wequisidas :ayeq poday

4+ TH19 350 “equiau Jo sweu Ag Aveduion & 10) jWawUNop sig) BuypiM ysdeas OL ADT UIgp@BusuaryAuedwoysgp pewa asead “vonesjdde Juipuad € JO STEIS ay)
uo a7/hbu) 0] 20 bay pauleyuoo von ea) Buipreday suonsanb 103 ‘Mojaq umoys sep odas ats YBnQy! ponoidde pue patsasosd suopesydde ye saad 51 S143 SajOU Sseaig

“SUNED PAYOR “Sn VON AjaueNt tau7] snjdung Ing ay? JO) yu] FIEZEdas YI OF J9yad asea/d ‘hyuUN) DY UUOjay ZUEUNSUIaY PUE aUEInsH) PallWPEVON papas ayt sOpUN 84q)91/2 Siainsuy Pay|a[wop "s'p LOU 304

SIYOSNI SINN SMAédNs AITO? SA A3svaLSIDay
